Citation Nr: 1421131	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-13 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1955 to October 1977.  The Service Department verified service with the Air Force from September 1955 to October 1974 and from September 1975 to October 1977 (see PIES request dated in May 2009).  The Veteran disputes that there was any break in service, and it is noted that the claims file includes DD Form 214s that verify continuous service from September 1959 to October 1977. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO, in relevant part, denied entitlement to a TDIU. 

In April 2012, the Board remanded the claim so that the Veteran could be scheduled for a hearing before the Board at the RO (Travel Board hearing).  The Veteran and his daughter (D.B.) testified before the undersigned Acting Veterans Law Judge at the RO in July 2012.  A copy of the hearing transcript is of record.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).  

In September 2012 and in August 2013, the Board remanded this matter for further development, which has been completed, and the case has been returned to the Board for appellate consideration.  In September 2012, the Board remanded the Veteran's claim so that he could be provided with VA examinations relating to his TDIU claim.  After review of the March 2013 VA examinations dated, the Board remanded the claim again in August 2013 for a VA medical opinion that considered impact of all the Veteran's service-connected disabilities on his ability to work.  A September 2013 VA examination report and medical opinion have been obtained and associated with the claims folder. 

In the August 2013 remand directive, the Board also instructed the Agency of Original Jurisdiction (AOJ) to refer the Veteran's claim to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular consideration on whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service connected disability.  The record contains a March 2014 determination from the Director of the VA Compensation and Pension Service as to whether the Veteran is entitled to a TDIU on an extraschedular basis. The Board is satisfied that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently service connected for degenerative joint disease of the cervical spine evaluated as 20 percent disabling; bilateral hearing loss disability, evaluated as 20 percent disabling; hemorrhoids, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and left ulnar neuropathy, evaluated as 10 percent disabling.  The Veteran does not meet the combined schedular requirements for TDIU.  

2.  The Veteran's service-connected disabilities, standing alone, are not of such severity so as to preclude substantially gainful employment.






CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions regarding the Veteran's claim for entitlement to TDIU,.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In a February 2009 notice letter, VA fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was made aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, letter described how appropriate effective dates were assigned as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board, therefore, finds that VA has discharged its duty to notify.  For the reasons discussed above, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the claims folder.  All records identified by the Veteran relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

Pursuant to the Board's September 2012 remand directives, the Veteran was provided with March 2013 VA examinations in conjunction with his TDIU claim.  In addition, a September 2013 VA examination and medical opinion were obtained that addresses the cumulative effect of the Veteran's service-connected disabilities on his employability.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last physically examined.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  These examiners reviewed the claims file, and considered the effects of his respective service-connected disabilities on his employability.  As such, the Board finds that the examinations in this case is adequate upon which to base a decision with regard to the claim, and a new VA examination need not be conducted at this time.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  TDIU 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Board notes that the Veteran is service connected for degenerative joint disease of the cervical spine evaluated as 20 percent disabling bilateral hearing loss disability, evaluated as 20 percent disabling hemorrhoids, evaluated as 10 percent disabling, tinnitus, evaluated as 10 percent disabling and left ulnar neuropathy, evaluated as 10 percent disabling.  The Veteran's service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).   The Board, however, does not have the authority to make an extraschedular assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Service.  

The rating board did not refer this case for extraschedular consideration.  The Board remanded in August 2013, in part, for this case for extraschedular consideration because of the Veteran's allegations of unemployment due to his service-connected disabilities.  The Director of the Compensation Service issued a March 2014 determination that an extraschedular rating was not warranted.  

Where there has been a review by the C&P Director, that determination is subject to review by the Board on appeal.  Anderson v. Shinseki, 22 Vet. App. 423 (2009) (noting that "although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").  The Board thus here conducts its own review of the extraschedular TDIU question. 

In determining whether a claimant is unable to secure or follow a substantially gainful occupation, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Beaty v. Brown, 6 Vet. App. 532, 534   (1994) (considering Veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356, 357   (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  That a veteran can no longer perform a particular job, however, is not dispositive of the issue.  Rather, the criteria for a TDIU rating contemplate that a Veteran's service-connected disabilities alone preclude him from securing or following all forms of substantially gainful employment.

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.   Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

On his March 2009 TDIU application (VA Form 21-8940), the Veteran asserted that he is no longer able to work because of the severity of his back disability.  On his application, the Veteran indicated that he last worked as a case manager for a mental health facility in January 2009.  He indicated that he had completed four years of college education and he held a master's degree in counseling.  A March 2009 response from the Veteran's last employer shows that the Veteran last worked in January 2009 as an adult case manager and his employment was terminated because of his retirement.  

The claims folder also contains records from the Veteran's application for VA Vocational and Rehabitation benefits.  In an April 2010 private independent living assessment, it was noted that the Veteran reported that his failing health caused him to retire from his employment as a case manager.  The Veteran informed the interviewer that he had suffered falls at work and he had difficulty hearing others when they were speaking to him.  In a May 2010 determination, VA informed the Veteran that although he was entitled to Vocational Rehabilitation and Employment services, his claim was denied because his achievement of vocational goal was not reasonably feasible.  Pertinently, it was noted that the Veteran had a serious employment handicap because of his physical and mental conditions based on a review of his medical records, his interests and aptitudes. 

During his July 2012 Travel Board hearing, the Veteran testified that he stopped working as a case manager because of the severity of his service-connected bilateral hearing loss and cervical spine disability.  The Veteran reported that prior to leaving his position he had a difficult time hearing and understanding his clients and co-workers, and he felt that others were frustrated with his inability to understand spoken conversation.  The Veteran further reported that his cervical spine disability impacted his ability to work because he had difficulty turning his head due to painful motion.  

The record contains the Veteran's VA treatment records during the applicable period under appeal.  These records show that the Veteran sought treatment for his service-connected disabilities as well as several other non-service connected disorders, including chronic kidney disease, anemia, posttraumatic stress disorder, low back pain, dementia, hypertension, vertigo, glaucoma, and peripheral neuropathy in his lower extremities. 

Pursuant to the Board's September 2012 remand directives, the Veteran was afforded with VA examinations in March 2013 in order to evaluate the severity of his service-connected disabilities.  The Veteran informed the VA examiner that he last worked as a case manager for a mental health organization in 2008, quitting due to relocation and difficulty obtaining a job.  The findings from the clinical evaluation show that the Veteran's cervical spine disorder was manifested by mild neck pain and reduced range of motion, including limitation of forward flexion to 30 degrees, when pain begins.  His disability due to left ulnar neuropathy was manifested by mild incomplete ulnar nerve impairment, and his hemorrhoid disability was manifested by no more than mild or moderate symptomatology.  

Upon evaluation of the Veteran's cervical spine degenerative disc disease, left ulnar neuropathy, and hemorrhoids, the VA examiner indicated that the disabilities did not place the Veteran at higher risk for injury or harm during employment, including sedentary employment.  The VA examiner noted, however, that the Veteran's other non-service connected medical conditions may affect his employability.  

The Veteran was also afforded a general examination in March 2013.  The VA examiner noted that the Veteran's non-service conditions of anemia, chronic kidney disease, and anxiety/posttraumatic stress disorder/dementia prevented him from securing or following a substantially gainful employment.  

Additionally, the Veteran was provided an audiology examination in March 2013.  The VA audiology examiner stated that the Veteran's hearing loss and tinnitus impacted the ordinary conditions of daily life, including his ability to work.  The Veteran specifically reported that as a case manager, people complained that he could not hear when others were speaking to him.

In September 2013, pursuant to the Board's August 2013 remand directives, the Veteran was afforded another VA examination and a medical opinion was obtain that addressed the cumulative effect of the Veteran's service-connected disabilities on his employability.  The 2013 VA examination report shows that the examiner reviewed the claims folders, including the reports of the March 2013 VA examinations, and based on clinical evaluation, the VA examiner found that the severity of the Veteran's service-connected and non-service connected disabilities remained unchanged.  The 2013 VA examiner concluded that the Veteran's service-connected and non-service connected disabilities did not preclude him from limited or sedentary not requiring exertion, standing more than 5 minutes, walking more than a few feet, lifting or carrying, bending, kneeling or squatting, climbing stairs or ladders, driving or operating machinery, or keyboard activities.

In the March 2014 determination, the Director of Compensation Services found that an extraschedular rating was not warranted.  The Director noted this conclusion was based on a review of the Veteran's claims folder.  It was noted that the reports a March 2013 examination stated the Veteran was employed full-time as a case manager, and the report of a September 2013 VA examination revealed that the nonservice-connected and service-connected disabilities do not preclude the Veteran from performing limited duty or sedentary employment.  The Director stated that based on a review of the record, there was no evidence that demonstrated that the Veteran is unable to secure and follow any substantially gainful occupation by reason of his service connected disabilities.  

The Board notes that the 2014 Director's determination incorrectly noted that the Veteran was employed as a case manager in 2013; however, when the opinion is viewed in its entirety, and in the context of the full report, it is clear that the Director did not feel that Veteran's service-connected disabilities warranted extraschedular consideration based on a review of the claims folder.  

The objective evidence as to the severity of the Veteran's service-connected disabilities does not show that the conditions would prevent him from being employed.  The record demonstrates that the Veteran cannot return to his former employment as case manager because of the severity of his bilateral hearing loss disability interferes with his ability to communicate with others.  However, the record does not support a finding that he cannot return to any form of gainful employment when all the factors are considered.   

The Veteran has informed VA that he left his position as a case manager because of the severity of his service-connected bilateral hearing loss and cervical spine disabilities.  The May 2010 VA determination letter regarding his denial for Vocational and Rehabilitation services supports the Veteran's contentions that he has attempted to change his field of employment to something more suitable but his physical and mental disabilities preclude his employability.  However, the May 2010 vocational rehabilitation assessment included nonservice-connected disabilities in determining that he had a serious employment handicap.

In contrast, the September 2013 VA examiner found that the Veteran's service connected disabilities did not preclude him from limited or sedentary employment.  Importantly, the Veteran possesses  a four year college education, as well as a master's in counseling.  While the Veteran's service-connected bilateral hearing loss may impact his ability to communicate effectively with his clients and co-workers, there is no indication that the Veteran is precluded from other types of sedentary employment.  

The Board acknowledges the Veteran's contentions that he is unable to work due to his service-connected conditions.  However, the most probative medical evidence of record does not support these contentions.  Lay persons can attest to factual matters of which they had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Here, the Veteran described his limitations caused by his service-connected disabilities, and the Board acknowledges that his statement in that regard is competent and of some probative value.  Consequently, the Board ultimately places more weight on the September 2013 VA opinion regarding whether the Veteran is unemployable due solely to service-connected conditions.

Upon review of all relevant evidence of record, the Board finds the September 2013 VA opinion to be the most probative medical evidence of record on the matter.  The examiner reviewed the claims file, examined the Veteran, and considered his assertions before rendering an opinion on the matter.  The examiner concluded that the Veteran's service-connected and non-service connected disabilities do not preclude him from limited or sedentary employment.  Moreover, the Veteran has earned degrees in higher education, including a master's degree in counseling, and he worked as a case manager for 10 years prior to retirement, which strongly suggests that he has the training to perform sedentary employment.  See Hatlestad, 1 Vet. App. at 164 (level of education is a factor in deciding employability).  The Board finds that the most probative medical evidence of record on the matter is against a finding that the Veteran is unemployable due to his service-connected disabilities so as to warrant referral of the issue of entitlement to TDIU on an extraschedular basis.

In summary, the Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran is precluded from securing or following substantially gainful employment solely by reason of his service-connected disorders or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders, even when his disability is assessed in the context of subjective factors such as his occupational background and level of education.  While the Board does not doubt that the Veteran's service-connected disabilities have a significant effect on his employability, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment. The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 50 percent rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  

Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that the Director's determination to denied TDIU based on extra-schedular considerations was correct.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied. See 38 C.F.R. § 5107(b) (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


